Citation Nr: 0947312	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  09-30 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1942 to August 
1943.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2008 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in July 2007, with the death certificate 
indicating he died as a result of Alzheimer's-Dementia, 
hypertension, and prostate cancer.  

2.  At the time of the Veteran's death he was service 
connected for a bipolar disorder, catatonic type, and was 
assigned a 100 percent disability rating, effective September 
1, 2000.

3.  The most probative evidence of record indicates that the 
Veteran's service connected bipolar disorder caused or 
contributed to the Veteran's death.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's 
favor, the criteria for service connection for the Veteran's 
cause of death are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

2.  The appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.  See 38 U.S.C.A. 
§ 1318 (West 2002 & Supp 2008); 38 C.F.R. §§ 3.22, 20.101, 
20.1106 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the appellant's claim with respect 
to the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2003).  Given the favorable 
outcome of below, no conceivable prejudice to the appellant 
could result from this adjudication.  In this regard, the 
agency of original jurisdiction will be responsible for 
addressing any VCAA notice defect with respect to the rating 
and effective date elements when effectuating the award.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection for the Veteran's Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issues involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  See Id.   

The analysis here may be stated briefly.  As indicated above 
had active duty service from October 1942 to August 1943, and 
was service connected a bipolar disorder, catatonic type.  
The Veteran's death certificate indicates that he died in 
July 2007, due to (i) Alzheimer-Dementia, (ii) hypertension, 
and (iii) prostate cancer.  

In an effort to assist the appellant substantiate her claim, 
a March 2008 VA opinion was obtained.  After reviewing the 
Veteran's medical records and death certificate, the examiner 
accepted the notation on the Veteran's death certificate, 
indicating he died of Alzheimer-Dementia, and opined that 
"the veteran's (sic) service-connected disability of bipolar 
disorder with subsequent development of Lithium toxicity 
degeneration of the brain, was not the same as the 
Alzheimer's dementia diagnosed as the cause of [the 
Veteran's] death."  

In an effort to support her claim, the appellant submitted 
the May 2008 private medical opinion of J. Myers, M.D.  In 
this statement, Dr. J. Myers conveys his status as the 
Veteran's family physician for 20 years, and states the 
Veteran's primary psychiatric diagnosis was a bipolar 
disorder.  Dr. J. Myers then describes the Veteran's 
condition "in times of mania" and "on the low end of [his] 
disorder," to indicate Alzheimer's and bipolar disorder 
"display a lot of similar characteristics."  The private 
physician then states that in the months before the Veteran's 
death, the Veteran "became more and more catatonic....[and] 
refused to eat, drink or respond to verbal or even painful 
stimuli."  Importantly, Dr. J. Myers finally opined that the 
Veteran "did not die of the results of Alzheimer's 
dementia," but "as a result of [his service connected] 
bipolar disorder."

Presented with this new medical evidence, VA obtained a 
September 2008 supplemental medical opinion from the examiner 
that provided the March 2008 opinion.  After again reviewing 
the Veteran's medical records and the newly submitted private 
medical opinion, the VA examiner detailed the etiology of a 
bipolar disorder and Alzheimer's, explaining in part that a 
bipolar disorder (even in the rare catatonic state) is not a 
progressive disease that leads to multisystem dysfunction, 
while Alzheimer's is a progress disease of this nature.  
Based on this reasoning, the VA examiner opined that "even 
if the veteran (sic) was mis-diagnosed, and in fact had 
bipolar [disorder] instead of alzeimer's (sic) disease, the 
bipolar disorder would be less likely as not to have 
contributed to [the Veteran's] death."  Ultimately, the 
examiner stated, "the question of [the Veteran's] diagnosis 
is irrelevant," as "the Veteran's (sic) death certificate 
lists the cause of death as alzeimer's (sic) dementia."

In any service connection claim, competent medical evidence 
and opinions are highly probative in establishing service 
connection.  The Board finds the March 2008 and September 
2008 VA medical opinions to have less probative value than 
May 2008 private medical opinion of Dr. J. Myers.  The VA 
examiner in both reports relies largely on the Veteran's 
death certificate, indicating the Veteran died of Alzheimer-
Dementia; however, the medical evidence of record fails to 
indicate the Veteran was treated for any such condition 
during his lifetime.  Although the Veteran's death 
certificate is probative in determining whether a service 
connected condition caused or contributed to the cause of 
death, the Board must assess the credibility and probative 
value of the entirety of the medical evidence of record.  See 
Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  Accordingly, 
the Board finds the May 2008 opinion of Dr. J. Myers highly 
probative, based on it clear reasoning and logic, to support 
both the proposition that Alzheimer's-dementia and bipolar 
disorder display many similar characteristics and that the 
Veteran's death was actually caused by his service connected 
bipolar disorder, catatonic type.  Although in isolation Dr. 
J. Meyers' status as the Veteran's treating physician for 
twenty-year accords his opinion no greater weight, its 
consistency with other medical evidence of record and 
description of the Veteran's declining bipolar disorder, 
cationic type, prior to death, adds to the overall probative 
value of the opinion.  See Guerrieri v. Brown, 4 Vet. 
App. 467, 471-472 (1993).

Since the most probative evidence of record indicates the 
Veteran's service connected bipolar disorder, catatonic type, 
caused, or contributed to, his death, a link between the 
Veteran's death, and a service connected disability is shown.  
Resolving that question in the appellant's favor, it may be 
reasonably concluded the Veteran's death was proximately due 
to, or the result of, the Veteran's service connected bipolar 
disorder, catatonic type.  As such, a basis upon which to 
establish service connection for the cause of the Veteran's 
death has been presented, and the appeal is granted.  

DIC Benefits Claim

In cases where a Veteran's death is not determined to be 
service-connected, a surviving spouse may still be entitled 
to DIC benefits under 38 U.S.C. § 1318.  38 U.S.C.A. § 
1318(a) grants benefits to the surviving spouse of a 
"deceased Veteran" in the same manner as if the death were 
service- connected where the Veteran did not die as the 
result of his own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the Veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.  
Benefits are also payable if the Veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b)(3).

The appellant raised entitlement to DIC benefits under 
38 U.S.C.A. § 1318 as an alternative theory of entitlement to 
service connection for the cause of the Veteran's death.  In 
light of the grant of benefits described above, the Board 
concludes this aspect of the appellant's claim is rendered 
moot.  Accordingly, the appeal as to the claim of entitlement 
to DIC under 38 U.S.C.A. § 1318 is dismissed as no benefit 
remains to be awarded and no controversy remains.


ORDER

Service connection for the Veteran's cause of death is 
granted.

The appeal as to dependency and indemnity compensation under 
38 U.S.C.A. § 1318 is dismissed as moot.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


